DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of species a (claims 1-11) in the reply filed on 02/28/2022 is acknowledged.
This application is in condition for allowance except for the presence of claims 12-20 directed to non-elected claims without traverse.  Accordingly, claims 12-20 been cancelled.


Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that a display device comprising a combination of various elements as claimed more specifically a backlight unit including light source blocks, 5a display panel including dimming regions that include a first dimming region and respectively overlap the light source blocks, wherein a driving period of first light source block comprises a turn-on period and a 15turn-off period, the turn-off period of the first light source block starts before a scan period of the first dimming region and ends after the scan period of the first dimming region, and wherein the first dimming region receives corresponding scan signals in the scan period and the scan period is provided in the driving period of the first light source block as set forth in claim 1.
The closest reference, Kim US 2017/0116928A1, discloses a backlight unit 160, a display panel 110 including dimming regions DM, a backlight driver 150 and configured to 10control a turn-on period and a turn-off period of each of the light source blocks; and a panel driver 130/140 electrically connected to the display panel 110 and configured to sequentially provide scan signals to the dimming regions for controlling light transmission of the dimming regions; Kim fails to disclose a driving period of first light source block in which the turn-off period of the first light source block starts before a scan period of the first dimming region and ends after the scan period of the first dimming region over the display device.
Claims 2-11 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871